Order entered October 15, 2013




                                                   In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-12-00735-CR
                                         No. 05-12-00736-CR

                                    ZAKIR SHAIKH, Appellant

                                                    V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                     Trial Court Cause Nos. F11-00307-J & F11-00479-CR

                                               ORDER
        On July 3, 2013, we abated these appeals and remanded these cases to the trial court for a

determination of the proper amount of restitution in each case. On August 13, 2013 and August

26, 2013, the trial court held hearings in each case and made oral findings as to the proper

amount of restitution in each case. The court reporter has filed a record of these hearings, but the

trial court has not entered written orders as to the proper amount of restitution in each case.

        On September 5, 2013, we reinstated these appeals and ordered the trial court to file

within thirty days a supplemental record containing the new restitution orders. As of the date of

this order, the trial court has failed to do so.
       We ORDER the Honorable Gracie Lewis, presiding judge of Criminal District Court

Number 3, to file WITHIN SEVEN DAYS of the date of this order a written order in each case

setting the proper amount of restitution. We DIRECT the Clerk to transmit a copy of this order

by electronic transmission to the Honorable Gracie Lewis, to LaMonica Littles, the court

coordinator for Criminal District Court Number 3, and to counsel for all parties.


                                                     /s/    ROBERT M. FILLMORE
                                                            JUSTICE